DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/24/2021 has been entered.

Status of Claims 
Claims 4 and 9 are cancelled.  Claims 1 and 5, 6 and 10 are amended.  Claims 1-3, 5-8 and 10 are pending.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishige et al. (US PG Pub. 20190369469) in view of Gerets et al. (US PG Pub. 20140140038) in view of Masuda (US PG Pub. 20100328628).
Regarding claim 1, Ishige discloses a wavelength conversion module comprising 
a housing (housing 20A of fig. 1),
a wavelength conversion element (phosphor wheel 10A or fig. 1), and
a heat transfer fluid (para. 0062; ...a liquid may be sealed in the housing 20A.
Examples of the liquid sealed in the housing 20A include water), wherein the housing has a sealed space (para. 0062; It is to be noted that in a case where the liquid is sealed in the housing 20A),
the wavelength conversion element comprises a substrate (Supporting base 11 of fig. 1) and at least one wavelength conversion material layer (phosphor layer 12 of fig. 1) and is disposed in the sealed space of the housing (para. 0062; housing 20A has a sealed structure), and
the heat transfer fluid is filled in the sealed space of the housing the wavelength conversion element (para. 0062; with a gas having higher heat conductivity than air, in addition to air as fluid. Specifically, the housing 20A is preferably filled with a gas having higher heat conductivity than heat conductivity (heat conductivity of 0.0257 W/mK in an environment at 20.degree. C.) of air. Examples of such a gas include helium (He). Not only the gas but also a liquid may be sealed in the housing 20A. Examples of the liquid
sealed in the housing 20A include water), wherein the thermal conductivity of the heat transfer fluid is at least 5 times the thermal conductivity of air (water has a thermal conductivity of .606 W/mK which is at least 5x higher than the conductivity of air).

Gerets discloses wherein the wavelength conversion element is immersed in a liquid (para. 0038; wavelength conversion element is immersed in and cooled by a liquid. An enclosure can be provided to hold the liquid and the wavelength conversion element).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the conversion element of Ishige with the cooling liquid of Gerets wherein the cooling liquid surrounds the wavelength conversion device in order to efficiently transfer heat from the wavelength conversion device to the liquid.
Ishige as modified by Gerets fails to teach a wavelength conversion element comprising the substrate of the wavelength conversion element has a first region and a second region disposed adjacent to each other, the at least one wavelength conversion material layer is disposed on the substrate and located in the first region, and the wavelength conversion element further comprises a light transmission plate located in the second region to define a disk shape with the substrate.
Masuda teaches a wavelength element (optical wheel 71 of fig. 5) comprising the substrate (shown in examiners illustration of fig. 5 below) of the wavelength conversion element has a first region (primary luminescent material layer 2a of fig. 5) and a second region (transmission layer 1a of fig. 5) disposed adjacent to each other (illustrated in fig. 5), the at least one wavelength conversion material layer (2a) is disposed on the substrate and located in the first region (shown in the examiners illustration of fig. 5 below), and the wavelength conversion element further comprises a light transmission 

    PNG
    media_image1.png
    484
    472
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the wavelength conversion element of Ishige and Gerets with the wavelength conversion element of Masuda in order to reduce essential working parts by also utilizing the excitation light source as a blue source via the diffusion area in the second region.

Regarding claim 2, Ishige discloses wherein the heat transfer fluid is helium gas, and the thermal conductivity of the heat transfer fluid is greater than 5 to 6 times the thermal conductivity of air (para. 0062; the housing 20A is preferably filled with a gas having higher heat conductivity than heat conductivity (heat conductivity of 0.0257 

Regarding claim 5, Ishige discloses further comprising: a driving component (motors 14 of fig. 1) connected to the substrate (illustrated in fig. 1) of the wavelength conversion element to drive the substrate to rotate (para. 0049; phosphor wheel 10 includes the supporting base 11 fixed to a motor 14 by, for example, an inner plate 15, and is rotatable, for example, in an arrow C direction about the rotation axis J14A during an operation of the light source apparatus 1).

Regarding claim 6, Ishige discloses a projection device comprising a light emitting unit, a wavelength conversion module, a light valve (reflective liquid crystal panels 320A to 320C of fig. 12), and a projection lens (projection optical system 4 of fig. 12), wherein the light emitting unit (light source apparatus 1 of fig. 6) is configured to emit an illumination beam (illustrated in fig. 12), the wavelength conversion module (10A) is disposed on a transmission path of the illumination beam (illustrated in fig. 6) and comprises
a housing (housing 20A of fig. 1),
a wavelength conversion element (phosphor wheel 10A or fig. 1), and
a heat transfer fluid (para. 0062; ...a liquid may be sealed in the housing 20A. Examples of the liquid sealed in the housing 20A include water), wherein the housing has a sealed space (para. 0062; It is to be noted that in a case where the liquid is sealed in the housing 20A),

the heat transfer fluid is filled in the sealed space of the housing of the wavelength conversion element (para. 0062; with a gas having higher heat conductivity than air, in addition to air as fluid. Specifically, the housing 20A is preferably filled with a gas having higher heat conductivity than heat conductivity (heat conductivity of 0.0257 W/mK in an environment at 20.degree. C.) of air. Examples of such a gas include helium (He). Not only the gas but also a liquid may be sealed in the housing 20A. Examples of the liquid sealed in the housing 20A include water), wherein the thermal conductivity of the heat transfer fluid is at least 5 times the thermal conductivity of air (water has a thermal conductivity of .606 W/mK which is at least 5x higher than the conductivity of air);
the light valve (reflective liquid crystal panels 320A to 320C of fig. 12) is disposed on a transmission path of the illumination beam (illustrated in fig. 12) and is configured to convert the illumination beam into an image beam (illustrated in fig. 12), and
the projection lens (projection lens 4 of fig. 12) is disposed on a transmission path of the image beam and is configured to convert the image beam into a projection beam (illustrated in fig. 12).
Ishige fails to explicitly teach wherein the heat transfer fluid completely surrounds the wavelength conversion element.
Gerets discloses wherein the wavelength conversion element is immersed in a liquid (para. 0038; wavelength conversion element is immersed in and cooled by a 
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the conversion element of Ishige with the cooling liquid of Gerets wherein the cooling liquid surrounds the wavelength conversion device in order to efficiently transfer heat from the wavelength conversion device to the liquid.
Ishige as modified by Gerets fails to teach a wavelength conversion element comprising the substrate of the wavelength conversion element has a first region and a second region disposed adjacent to each other, the at least one wavelength conversion material layer is disposed on the substrate and located in the first region, and the wavelength conversion element further comprises a light transmission plate located in the second region to define a disk shape with the substrate.
Masuda teaches a wavelength element (optical wheel 71 of fig. 5) comprising the substrate (shown in examiners illustration of fig. 5 below) of the wavelength conversion element has a first region (primary luminescent material layer 2a of fig. 5) and a second region (transmission layer 1a of fig. 5) disposed adjacent to each other (illustrated in fig. 5), the at least one wavelength conversion material layer (2a) is disposed on the substrate and located in the first region (shown in the examiners illustration of fig. 5 below), and the wavelength conversion element further comprises a light transmission (1a) plate located in the second region to define a disk shape with the substrate (shown in the examiners illustration of fig. 5 below).

    PNG
    media_image1.png
    484
    472
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the wavelength conversion element of Ishige and Gerets with the wavelength conversion element of Masuda in order to reduce essential working parts by also utilizing the excitation light source as a blue source via the diffusion area in the second region.

Regarding claim 7, Ishige discloses wherein the heat transfer fluid is helium gas, and the thermal conductivity of the heat transfer fluid is greater than 5 to 6 times the thermal conductivity of air (para. 0062; the housing 20A is preferably filled with a gas having higher heat conductivity than heat conductivity (heat conductivity of 0.0257 W/mK in an environment at 20.degree. C.) of air. Examples of such a gas include helium (He). Not only the gas but also a liquid may be sealed in the housing 20A.).
Regarding claim 10, Ishige discloses further comprising: a driving component (motors 14 of fig. 1) connected to the substrate (illustrated in fig. 1) of the wavelength .

Claims 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishige et al. (US PG Pub. 20190369469) and Gerets et al. (US PG Pub. 20140140038) and Masuda (US PG Pub. 20100328628) as applied to claims 1 and 6 above, and further in view of Jorgensen (WO 20130236634).
Regarding claim 3, Ishige as modified by Gerets and Masuda discloses a wavelength conversion device within a sealed housing (phosphor wheel 10A or fig. 1; para. 0062; housing 20A has a sealed structure).
Ishige as modified by Gerets and Masuda fails to teach wherein the heat transfer fluid is an antifreeze liquid.
Jorgensen discloses using ethylene glycol as a heat transfer fluid (page 6 line 16).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the heat transfer fluid of Ishige, Gerets and Masuda with the antifreeze (ethylene glycol) of Jorgensen in order to avoid over-heating of the converting material as heat generated during the converting process will be removed by the cooling fluid flowing in the flow channel (Jorgensen; pg. 4 lines 45-47). Examiner notes that antifreeze is typically known as Ethylene Glycol and it has a thermal conductivity of 0.258 (W/m m K) and air has a thermal conductivity of .026 (W/m m k).


Ishige as modified by Gerets and Masuda fails to teach wherein the heat transfer fluid is an antifreeze liquid.
Jorgensen discloses using ethylene glycol as a heat transfer fluid (page 6 line 16).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the heat transfer fluid of Ishige, Gerets and Masuda with the antifreeze (ethylene glycol) of Jorgensen in order to avoid over-heating of the converting material as heat generated during the converting process will be removed by the cooling fluid flowing in the flow channel (Jorgensen; pg. 4 lines 45-47). Examiner notes that antifreeze is typically known as Ethylene Glycol and it has a thermal conductivity of 0.258 (W/m m K) and air has a thermal conductivity of .026 (W/m m k).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365.  The examiner can normally be reached on 9:00am-5:00pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANELL L OWENS/           Examiner, Art Unit 2882                                                                                                                                                                                             	27 September 2021

/MICHELLE M IACOLETTI/           Primary Examiner, Art Unit 2882